


Exhibit 10.12.3

 

CHASE CORPORATION

ANNUAL INCENTIVE PLAN

 

FY 2011

 

The Company, in addition to salary and benefits provides further cash
compensation to key employees based on achieving preset annual goals.

 

The plan is maintained and paid at the sole discretion of the Board of Directors
and may be modified or suspended at any time by the board.

 

Upon approval by the Board of Directors, the CFO will administer the plan.

 

It is the intent of the Board of Directors to exclude the effect of unusual
events and expenses from the calculation.  The Compensation and Management
Development Committee is given the authority by the Board to use its discretion
in determining relevant exclusions.

 

Targets, awards, opportunities and associated performance award methodology and
eligibility requirements will be established by the Compensation and Management
Development Committee for the Chief Executive Officer, Chief Operating Officer
and Chief Financial Officer and approved by the Board of Directors.  For senior
management, the CEO will make recommendations to be approved by the Compensation
and Management Development Committee.  For all other employees the CEO will be
the approval authority.  See schedule below for award opportunities for the
executive officers:

 

Budgeted EBITDA is the target.  Payment threshold is 90% which yields 50% of
individual award opportunity.  From 90% to 100% performance — award increases
proportionately between 50 and 100%.  Between 100 and 120% of target award is
proportionate between 100% and 200%.

 

Actual v. Target

 

Award Earned

 

90

%

50

%

95

%

75

%

100

%

100

%

105

%

125

%

110

%

150

%

115

%

175

%

120

%

200

%

 

In order for any amounts to be payable under this Annual Incentive Plan, actual
results must meet a threshold level of 90% of the target.  There is a cap on the
incentive payments of 200% achieved at 120% of target.

 

Payment is made in cash no later than 75 days from the close of the fiscal year.

 

--------------------------------------------------------------------------------


 

Award Opportunity

 

Chief Executive Officer

 

50% of base salary for 100% achievement of target. At 90% of target award is 25%
of base salary. For results in excess of target, award increases to 100% of base
salary at 120% of target.

 

 

 

Chief Operating Officer

 

40% of base salary for 100% achievement of target. At 90% of target award is 20%
of base salary. For results in excess of target, award increases to 80% of base
salary at 120% of target.

 

 

 

Chief Financial Officer

 

30% of base salary for 100% achievement of target. At 90% of target award is 15%
of base salary. For results in excess of target, award increases to 60% of base
salary at 120% of target.

 

In addition to the financial targets the Compensation and Management Development
Committee may choose to establish qualitative measurement criteria.  Together
with the financial measures these are referred to as critical success factors
(CSF).  When utilized, the CEO’s CSF and appropriate weighting is approved by
the board.  The CEO will approve all others.

 

Other management and non-union bonus participants will have opportunities
established by the CEO.

 

To be eligible an employee must be on the active payroll when the bonus is paid
and for at least 6 months prior to the end of the fiscal year.

 

--------------------------------------------------------------------------------
